Olds, J.
— This case is in this court for the second time. The former decision is Plunkett v. Black, 117 Ind. 14. The judgment being reversed, it was certified back to the Montgomery Circuit Court, and the demurrer sustained to the complaint, and two amended paragraphs of complaint filed, to each of which a demurrer was filed and sustained, and exceptions reserved, and judgment on demurrer in favor of the defendant. After-wards the appellant filed his complaint to review the judgment, to which a demurrer was sustained and exceptions reserved, and this appeal prosecuted. The facts substantially appear in the former opinion of Plunkett v. Black, supra, the only difference being that appellant pleaded the facts a little more fully in relation to the contract. It appears that the judgment in the Parke Circuit Court is in full force, and that an executiou was issued thereon to the sheriff of Montgomery county. It appears from the averments of the complaint that there was an agreement entered into by which, the judgment plaintiff, for a consideration, was to allow the judgment to be set aside and permit a judgment to go in favor of the judgment defendant, the plaintiff herein, but the contract was never carried out and executed. Under the authority of the former decision, Plunkett v. Black, supra, the Montgomery Circuit Court had no jurisdiction, and the judgment must be affirmed. It is suggested that it is shown that the appellant owns land in Montgomery county, and the writ casts a cloud upon his title, and that such fact gives the Montgomery Circuit Court jurisdiction to remove the cloud and to quiet appellant’s title, but this is not a suit to quiet title.
Judgment affirmed, with costs.